Citation Nr: 1730493	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from July 1966 to May 1968.  The Veteran was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal with device, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2016, the Veteran testified via Video Conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.



FINDINGS OF FACT

1.  The Veteran's service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected posttraumatic stress disorder and an entitlement to a total disability rating based on individual unemployability and arise from his disagreement with the disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran was afforded VA medical examinations in November 2010, August 2014 and April 2016. The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision. The opinions consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations have been met. 38 C.F.R. § 3.159 (c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

PTSD

The Veteran seeks an increased evaluation for his service-connected PTSD.  By way of history, service connection for PTSD was granted in a December 1998 rating decision.  At that time a 30 percent evaluation was assigned under Diagnostic Coder 9411 effective December 16, 1997.  In a January 2010 decision, the Board granted an increased 50 percent evaluation for the period beginning June 2, 2009.  The RO implemented that 50 percent rating in a February 2010 rating decision.  In July 2010 the Veteran filed for an increased evaluation.  The June 2011 rating decision continued the 50 percent rating and this appeal followed.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals. In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. 

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A February 2010 letter from the Veteran's treating physician at VA reported that the Veteran had diagnoses of PTSD and alcohol dependence.  The letter explained he was initially treated at that particular facility in November 2008 and subsequently enrolled for mental health care at the community based outpatient clinic and had been treated there since December 2008.  The letter noted that after the Veteran's discharge he displayed a pattern of behavior that was highly typical of individuals with undiagnosed and untreated PTSD such as serious anger management problems, a preference for solitary work and history of self medicating through alcohol.  The Veteran was noted to have had a dramatic increase in psychological distress in recent years coinciding with his abstaining from alcohol and increasing physical disabilities that limited his functioning.  The physician noted that the symptoms impaired his functioning and caused significant distress.  The GAF was 45. 

Another February 2010 letter from C.T.D., LMSW explained the Veteran had treated at the East point Community Based Outpatient clinic since November 2008 and received individual counseling and biweekly PTSD coping skills group.  Symptoms were noted to include flashbacks, nightmares, avoidance of social activities, feeling detached/estranged from significant people in his life, extreme irritability/outburst of anger and hypervigilance.  The symptoms presented significant impairments in overall functioning and would preclude any kind of sustained gainful employment.  

In an August 2010 letter, the Veteran's VA Mental Health Social Worker indicated that the Veteran's PTSD symptoms included flashbacks, nightmares, avoidance of social activities, feeling detached and estranged from people close to him, avoidance of social activities, extreme irritability, outburst of anger and hypervigilance.  The VA Mental Health Social Worker indicated that despite medication and regular psychotherapy, that the Veteran's PTSD presented significant impairment to his overall functioning.  He then indicated the Veteran's PTSD symptoms would preclude any kind of sustained, gainful employment.

In November 2010, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported insomnia, anxiousness, social isolation, and irritability.

On examination, the Veteran's appearance and hygiene were appropriate, his memory was within normal limits, and suicidal and homicidal ideations were absent.  The VA examiner did indicate the Veteran had PTSD symptoms described as avoidance and hypervigilance.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.

The VA examiner found that the effects of the Veteran's PTSD on employment render him intermittently unable to perform activities of daily living because he gets "short-fused" easily.  The VA examiner indicated that the Veteran was able to establish and maintain effective work and social relationships.  Finally, the VA examiner indicated that the best description of the claimant's current psychiatric impairment was that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

In December 2010, Dr. M.H. again submitted a letter documenting the Veteran's PTSD treatment and symptoms.  Dr. M.H. noted serious anger management problems, a preference for solitary work, history of self-medicating to relieve anxiety and induce sleep.  He explained the Veteran experienced an increase in psychological distress in recent years coinciding with abstaining from alcohol consumption and physical disabilities that limited his functioning.  Dr. M.H. reported that despite the Veteran's treatment his "symptoms continue to impair his functioning greatly and cause significant distress."  He opined that in recent years the symptoms affected him across "multiple areas of functioning, including his interpersonal interactions and employability."   Dr. M.H. added that given the nature of the Veteran's medical problems, including PTSD that he would not be able to return to full-time, gainful employment.

In April 2014 Dr. M.C., a VA psychiatrist submitted a letter on the Veteran's behalf.  Dr. M.C. had treated the Veteran since January 2013 for PTSD and depression.  She indicated the Veteran experienced nightmares, flashbacks, and intrusive memories, chronic insomnia, anxiety in crowds and socially isolated himself.  Dr. M.C. indicated he was easily startled by loud noises and often checks locks on the doors multiple times.  Dr. M.C. indicated the Veteran's relationship with his wife and children was negatively impacted by his PTSD as he had difficulty engaging with them and can be highly irritable. Dr. M.C. indicated that the Veterans PTSD symptoms resulted in a total social and occupational impairment.

In August 2014, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The VA examiner indicated the Veteran's PTSD presented with symptoms of occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  He described growing up in a happy family and indicated he had been married 44 years and had four children and 10 grandchildren that lived near him.  He reported after service he framed houses, did pluming and truck driving for 27 years until he had an accident.  He indicated he had been irritable since Vietnam and had problems sleeping and was hypervigilant.  Symptoms were described as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He also was noted to have anger and irritability.  

In June 2015, Dr. M.C. again submitted a letter on behalf of the Veteran that found his PTSD symptoms resulted in total social and occupational impairment.  Dr. M.C. also indicated the Veteran continued treatment for his PTSD with medication and therapy.  Dr. M.C. explained that the Veteran had intrusive memories and nightmares of combat, avoids discussion of war, often isolates himself, feels numb and void at times and has difficulty expressing himself and relating to others. He also has insomnia due to hypervigilance and is easily startled by loud noises.  He feels anxious agitated and triggered when exposed to tree lines or overcast weather.

In April 2016, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The VA examiner indicated the Veteran's current psychiatric impairment was occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran indicated he still talked to his sister daily and talked to his brother about once a month.  He indicated he had been married for 45 years and described the children as solid.  He has four children and ten grandchildren and was close to his family.  He also reported some friends who he spends time with and relies on members of his PTSD group.  He reported a work history as a police office for 14 years and indicated he resigned as he did not like the politics.  He then worked as a truck driver for 21 years and stopped working after getting in an accident.  He attends group and individual counseling and takes medications for his PTSD.  He had not been hospitalized for his PTSD since his prior evaluation.  He described exaggerated startle response, road rage, flashbacks, hypervigilance, irritability and frequent waking.  The examiner noted symptoms of anxiety and chronic sleep impairment.  

In April 2016, the Veteran submitted a PTSD Disability Benefits Questionnaire that was performed by Dr. P.N., a private Board Certified Psychiatrist.  This DBQ noted a diagnosis of PTSD and a GAF of 45.  Dr. P.N. indicated that the symptoms of the Veteran's PTSD resulted in total social and occupational impairment.  The private examiner noted that the symptoms caused intermittent moderate marital conflict.  He has two biological children and two children from his wife's prior marriage and had 11 grandchildren but was unable to enjoy their company as he angered easily, felt detached from the family and had impaired ability to feel enjoyment in the presence of others.  He reported a past history of working as a police office or sheriff's officer at 5 different places over 14 years and changing jobs frequently due to not getting along with peers and superiors.  He had problems forming positive relationships with peers.  He also had side jobs driving a truck which were solitary in nature.  He has a history of isolative behavior and did not enjoy family gatherings especially if there were loud noises.  He was hypervigilant and startled easily and avoided talk of war.  Current symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, near continuous panic affecting his ability to function independently appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, suicidal ideation, intermittent inability to perform activities of daily living, including minimal personal hygiene and disorientation to time or place.  He also had intrusive memories and nightmares, avoided discussion of war, isolated himself, felt numb, had difficulty expressing himself, poor sleep, exaggerated startle response, anxiety when exposed to triggers, persistent negative emotions, especially of anger, inability to remember important aspects of traumas and impulse control, impatient and irritable affect.  

In October 2016 the Veteran's VA treating physician wrote a letter indicating that he is diagnosed with PTSD and has been receiving therapy and medication for his symptoms.  He had intrusive memories and nightmares of combat, avoids discussion of war, often isolates himself, feels numb and void at times and has difficulty expressing himself and relating to others. He also has insomnia due to hypervigilance and is easily startled by loud noises.  He feels anxious agitated and triggered when exposed to tree lines or overcast weather.  

During the October 2016 Board hearing the Veteran reported communication problems with his wife and children, road rage, and indicates he gets upset easily.  He explained he does not like to be around people or loud noises and things such as the weather, trees, helicopters and smells can set him off.  He also reported that sometimes on the road he knows where he is supposed to go but does not remember how to get there.  He indicated he felt like he was being watched a lot.  His spouse indicated that he angered easily.  He denied suicidal ideation and indicated there were times he wanted to hurt someone but he can keep it together.  He indicated he had gotten lax on personal hygiene as he does not care.  He indicated he forgets the names of family and friends and relatives.  His spouse reported that they do not have any friends and the Veteran explained that he only had one or two people that he would really call a friend.  Others would only be around when they wanted something.  

Over the course of the appeal the Veteran also received both group and individual therapy at VA.  The Board will not discuss every treatment visit in detail, especially as the treating practitioner provided several letters that outlined the pertinent symptoms.   

Evaluating the evidence in light of the above rating criteria reflects that the Veteran's symptoms more nearly approximate a severity in occupational and social functioning akin to that contemplated by the higher 70 and percent evaluations. The record reflects serious anger and irritability, including periods of road rage indicative of impaired impulse control.  The November 2010 VA examiner even indicated the effects of the PTSD resulted in him intermittently being unable to perform activities of daily living (although he could still provide self-care) because he got short-fused so easily.  Additionally, the record reflects he had some difficulty expressing himself and relating to others, some relationships with family member began to struggle and further reflected impaired mood.  Resolving all doubt in the Veteran's favor the Board finds that such impairment warrants a 70 percent disability rating.

The record does not reflect that the Veteran's symptoms are of such frequency and severity to result in total occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The record does not reflect gross impairment in thought process or communication of persistent delusions or hallucinations.  While he had memory loss and even testified that he forgets the names of family members, the objective record does not reflect memory loss of that severity.  The Board carefully considered the statements of his treating physicians suggesting the symptoms resulted in total social and occupational impairment.  To the extent these records suggests total occupational impairment that will be discussed more fully below.  The Board notes, however, that the Veteran continues to be married and retains some relationship with family including his children, grandchildren and siblings.  During the April 2016 VA examination he indicated he was close to his family and even reported some friends that he spends time with and indicated he relied on members of his PTSD group.  Although his preference is to isolate and he has withdrawn more over the years and the record clearly reflects that some of the relationships are strained because of his anger, the record as a whole reflects he is able to maintain some social functioning.  Furthermore, considering the totality of the symptoms the Veteran does have ( anger, panic attacks, social withdrawal, flashbacks, nightmares, hypervigilance, etc.), the record does not reflect that these symptoms are of a frequency and severity akin to total occupational and social impairment.  He has never been described as having grossly inappropriate behavior or being a danger to himself or others.  His thinking and judgement have not been noted to be impaired. Additionally, the Veteran's GAF scores do not reflect total occupational and social impairment. Rather, the lowest GAF score noted during the entire appeal period was a 45, which would indicate serious symptoms.  He has never been assigned a lower GAF which would suggest impairment in several areas, behavior influenced by delusions or hallucinations or impairment in communication or judgement inability to function in almost all areas, or being a danger of hurting himself or others, failing to maintain minimal personal hygiene or gross impairment in communication.  

Accordingly, an increased 70 percent evaluation, but no higher, is warranted for the PTSD.  

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341  (a), 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2016).

The Veteran contends that he is unable to secure or maintain employment due to his service connected disabilities.  The Veteran is currently service-connected for PTSD, evaluated at 70 percent disabling, bilateral defective hearing, evaluated at 30 percent disabling, a left shoulder disability, evaluated at 20 percent disabling, and bilateral tinnitus, evaluated at 10 percent disabling.  The Veterans combined rating is 90 percent; thus, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16 (a).

In July 2010, the Veteran indicated that his service-connected PTSD had worsened and filed for an increased rating and entitlement to a TDIU.  On the Application for Increased Compensation Based on Unemployability the Veteran indicated that from 1982 to 1998, he was employed as a commercial truck driver in various capacities.  The Veteran further indicated that he completed high school and had no other education or training before becoming too disabled to work.  The Veteran has not worked since 1998.

A February 1998 statement of the Veteran's sister reported that his serious hearing loss cost him his job more than once-once as a school bus driver for the county and once as a transit bus driver.  She reported that because of the ringing in his ears he had problems hearing the instructions to carry out his job.  

A November 1999 decision form the Social Security Administration indicated the Veteran was found to have not performed substantial gainful activity since February 1998 and the disabilities that were considered severe under SSAs regulations included a closed head injury with cognitive impairment, right shoulder contusion with impingement and rotator cuff tendinitis, right knee injury, right ankle sprain and left knee patellofemoral pain syndrome.  

A May 2000 private medical examination concerning the neck and shoulder noted that the Veteran previously worked 2-3 jobs at a time in fields such as construction, police work and trucking.  After reviewing the evidence and examining the Veteran the physician concluded the Veteran did not appear to be able to work overhead as neck and left shoulder range of motion was limited.  He could not carry over 40 pounds.  He used his arms and shoulders at home to pick up his grandchildren but stated this caused problems from him.  He did not appear to have limitations from walking standing or sitting.  

In an August 2010 letter, the Veteran's VA Mental Health Social Worker indicated that the Veteran's PTSD symptoms included flashbacks, nightmares, avoidance of social activities, feeling detached and estranged from people close to him, avoidance of social activities, extreme irritability, outburst of anger and hypervigilance.  The VA Mental Health Social Worker indicated that despite medication and regular psychotherapy, that the Veteran's PTSD presented significant impairment to his overall functioning.  He then indicated the Veteran's PTSD symptoms would preclude any kind of sustained, gainful employment.

In October 2010, the Veteran underwent a VA examination to determine the severity of his service-connected left shoulder disability.  The Veteran reported he was able to brush his teeth, shower, dress, and take out the trash without assistance.  However, the Veteran reported that he was unable to vacuum, cook, perform gardening activities, or push a lawn mower.

On examination, range of motion testing in the Veteran's left shoulder revealed flexion of 180 degrees and abduction of 180 degrees.  X-ray findings of the left shoulder were within normal limits.

The Veteran also underwent a VA audiology examination to determine the severity of his service-connected bilateral defective hearing.  The Veteran reported a decreased ability to communicate due to decreased hearing.  The VA examiner diagnosed the Veteran with mild to profound hearing loss in the 500 to 4000 Hz. range, bilaterally.  The Veteran's service-connected bilateral tinnitus was noted to still be active.

In November 2010, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported insomnia, anxiousness, social isolation, and irritability.

On examination, the Veteran's appearance and hygiene were appropriate, his memory was within normal limits, and suicidal and homicidal ideations were absent.  The VA examiner did indicate the Veteran had PTSD symptoms described as avoidance and hypervigilance.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.

The VA examiner found that the effects of the Veteran's PTSD on employment render him intermittently unable to perform activities of daily living because he gets "short-fused" easily.  The VA examiner indicated that the Veteran was able to establish and maintain effective work and social relationships.  Finally, the VA examiner indicated that the best description of the claimant's current psychiatric impairment was that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

In December 2010, Dr. M.H. again submitted a letter documenting the Veteran's PTSD treatment and symptoms.  Dr. M.H. added that given the nature of the Veteran's medical problems, including PTSD that he would not be able to return to full-time, gainful employment.  He explained that the PTSD symptoms were often triggered by environmental stimuli which would greatly impair his ability to function in various settings.  

In April 2014 Dr. M.C., a VA psychiatrist submitted a letter on the Veteran's behalf.  Dr. M.C. had treated the Veteran since January 2013 for PTSD and depression.  She indicated the Veteran experienced nightmares, flashbacks, and intrusive memories, chronic insomnia, and socially isolated himself.  Dr. M.C. indicated that the Veterans PTSD symptoms resulted in a total social and occupational impairment.

In August 2014, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The VA examiner indicated the Veteran's PTSD presented with symptoms of occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

In June 2015, Dr. M.C. again submitted a letter on behalf of the Veteran that found his PTSD symptoms resulted in total social and occupational impairment.  Dr. M.C. also indicated the Veteran continued treatment for his PTSD with medication and therapy.

In April 2016, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The VA examiner indicated the Veteran's current psychiatric impairment was occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

In April 2016, the Veteran submitted a PTSD Disability Benefits Questionnaire that was performed by Dr. P.N., a private Board Certified Psychiatrist.  Dr. P.N. indicated that the symptoms of the Veteran's PTSD resulted in total social and occupational impairment.  The private examiner supported this finding by stating the Veteran had social impairment resulting in the Veteran having no friends and occupational impairment due to anger and an inability to get along with peers.

An April 2016 DBQ of the shoulder noted that the condition would impact the Veteran's ability to perform occupational tasks as he had difficulty holding and carrying objects during flare ups.  The examiner further noted that the Veteran was not currently working.  He could not do any work requiring prolonged holding or carrying objects.  The examiner noted that social security records reflected he was in a motor vehicle accident which caused the right foot, leg, back and neck disabilities that are not service connected but contribute to unemployability.  The examiner noted the opinions that he had total social and occupational impairment to PTSD symptoms.  Thus, the shoulder impairs some ability to perform physical activities but he has the ability to perform physical and sedentary activities of employment.  

During the Board hearing he reported that he last worked in 1998 and had been driving a dump truck at that time.  He reported that when he was working he had trouble with his supervisor.  He indicated that the good thing about being a truck driver was not seeing co-workers.  He indicated that he was more paranoid driving and his spouse explained that they try not to drive in congested areas.  

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his combined service-connected disabilities.  Specifically, reviewing the evidence above reflects that the Veteran was employed as commercial truck driver for over seventeen years.  The Veteran has indicated that after completing high school he has not obtained any additional specialized training.

The medical evidence of record supports a finding that the Veteran's PTSD alone would severely impact his ability to maintain substantially gainful employment.  Each of the VA examiner determined the Veteran's PTSD would produce intermittent periods of inability to perform occupational tasks.  The Veteran's treating practitioners opined on several occasions that his PTSD symptoms resulted in total occupational impairment.  The Veteran has reported he angers easily and has difficulty getting along with people.

However, in addition to the Veteran's PTSD, the Veteran has mild to profound bilateral hearing loss, tinnitus, and a left shoulder disability, that further preclude him from maintaining gainful employment.  The Veteran has reported difficulties communicating because of his service-connected hearing loss.  His sister alleged the hearing loss and tinnitus caused prior job losses.  The Veteran's left shoulder disability limits his ability to perform basic movements such as vacuum, cook, perform gardening activities, and push a lawn mower.  While some VA examinations, such as the 2016 should examination, suggest he could perform sedentary activities of employment, the Board notes the Veteran does not have past work experience in sedentary fields and furthermore, the record reflects that he has trouble hearing and following instructions and has difficulty getting along with others and angers easily which makes working in a sedentary setting difficult.  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16 (a).

Throughout the entire appeal period, the Veteran has indicated that with the grant TDIU he will consider his claim complete.  See Statement in Support Claim July2010; December 2010; July 2011; June 2016; August 2016.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision, such that this decision will end the current appeal.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board...was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor...[w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).



ORDER

An increased rating of 70 percent for service-connected PTSD is granted.

TDIU is granted.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


